966 F.2d 702
296 U.S.App.D.C. 182
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.James Edward PRICE, Appellant,v.Sharon Pratt KELLY, Mayor, et al.
No. 91-7113.
United States Court of Appeals, District of Columbia Circuit.
May 6, 1992.

Before WALD, D.H. GINSBURG and SENTELLE, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellees' motion for summary affirmance, appellant's informal brief, appellant's motions for appointment of counsel and to provide appellant with transcript, the court's order to show cause and the responses thereto, it is


2
ORDERED that the court's order to show cause, dated September 11, 1991, be discharged.   It is


3
FURTHER ORDERED that appellant's motion for appointment of counsel be denied.   Appointment of counsel in a civil action is exceptional and wholly unwarranted when appellant has not demonstrated any likelihood of success on the merits.   See D.C. Circuit Handbook of Practice and Internal Procedures 29 (1987).   It is


4
FURTHER ORDERED that appellees' motion for summary affirmance be granted.   As a fugitive from justice, appellant is not entitled to utilize the resources of this court.   See Molinaro v. New Jersey, 396 U.S. 365, 366 (1970);   Doyle v. Department of Justice, 668 F.2d 1365 (D.C.Cir.1981) (per curiam), cert. denied, 455 U.S. 1002 (1982).   Appellant's disentitlement continues even though he was returned to custody before this appeal.   See United States v. Parrish, 887 F.2d 1107 (D.C.Cir.1989).   It is


5
FURTHER ORDERED that the motion to provide appellant with transcript be dimissed as moot.


6
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.